Hill, J.
1. An exception based upon the refusal of the court to award a nonsuit will not be considered, where, subsequently thereto, the case is submitted to the jury and, a verdict being rendered against the defendant, a motion for new trial is made which presents the complaint that the verdict is contrary to the evidence and without evidence to support it. Where a motion for new trial is based upon this ground, the' court will review the sufficiency of the evidence as a whole, in the light of the verdict, and will not merely consider the sufficiency of the plaintiff’s case to withstand a motion for nonsuit at the proper stage at which the motion was made. Atlantic &c. R. Co. v. Blalock, 8 Ga. App. 44 (68 *128S. E. 743); Farmers Union Warehouse &c. Co. v. Stewart, 138 Ga. 733 (75 S. E. 1131).
No. 8160.
July 20, 1931.
2. The Supreme Court will not reverse a refusal to direct a verdict. Central of Ga. Ry. Co. v. Mote, 131 Ga. 166 (62 S. E. 164).
3. Under the ruling made when this case was formerly before this court, it was not error to admit in evidence the letter referred to in special ground 1 of the motion for new trial. Hardin v. Rubin, 169 Ga. 608 (151 S. E. 31) ; Civil Code (1910), § 5763.
4. The evidence authorized the verdict for the plaintiff.
5. The court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.

A. N. Durden, A. R. Ross, and D. D. Smith, for plaintiff in error.
J. H. Milner and Will Ed Smith, contra. •